Citation Nr: 1428614	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  13-03 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from March 1942 to December 1945; from July 1950 to July 18, 1951; and from July 25?, 1951 to March 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA respiratory disorders examination in February 2014.  
The examiner noted the findings of interstitial fibrosis, atelectasis, and pleural plaques, but stated that they do not result in any current respiratory disability, apparently based on her finding that PFT results were essentially within normal limits.  However, a current disability can still be established even if there are no current active residuals.  Accordingly, the examiner must provide an etiology opinion regarding the interstitial fibrosis, atelectasis, etc.  If these radiographic results do not represent a current disability, this must be expressly stated and it must be explained why they do not represent a current disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since March 2014.  If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the February 2014 VA examiner to provide additional information regarding the findings of 
interstitial fibrosis, atelectasis, and pleural plaques.  Specifically, please provide an opinion as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that these findings are related to the Veteran's military service.  If the examiner determines that these findings do not represent a current disability, this must be expressly stated and the examiner must explain why they do not represent a current disability.  In responding to this question, the examiner should understand that active residuals are not required to establish a disability.  If the February 2014 VA examiner is not available, please pose the questions to another qualified examiner.  If another examination is necessary in order to respond to the posed questions, then schedule the Veteran for such an examination.  The examination report must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



